Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2021

                                      No. 04-20-00346-CV

                         IN THE INTEREST OF J.V.O. AND J.R.O.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02697
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

        Appellant filed a brief on December 31, 2020, and on January 4, 2021, appellant filed a
motion to amend his brief. Appellant’s brief is materially deficient in that it does not contain a
table of contents or index of authorities; neither the statement of the case nor the statement of
facts is supported by record references; the argument does not contain appropriate citations to
authorities and to the record; and the brief does not include an appendix. See TEX. R. APP.
P.38.1(b), (c), (d), (g), (i), (k).

        We grant the motion to amend the brief and order appellant to file an amended brief
by January 18, 2021. If a timely amended brief that corrects these deficiencies is not filed, the
court may strike the brief, prohibit appellant from filing another, and proceed as if appellant had
failed to file a brief. See TEX. R. APP. P. 38.9(a), 38.8(a).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court